United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                 July 7, 2004
                                   FOR THE FIFTH CIRCUIT
                                                                                           Charles R. Fulbruge III
                                                                                                   Clerk


                                            No. 03-51162
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                           Appellee,

                                                  versus

PATRICK ALEXANDER JONES,

                                                                                       Defendant-
                                                           Appellant.

                        ------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Western District of Texas
                                     USDC No. W-02-CR-193-1
                        ------------------------------------------------------------

Before SMITH, DeMOSS AND STEWART, Circuit Judges.

PER CURIAM:*

       Patrick Alexander Jones appeals his conviction and sentence for possession of cocaine base

with intent to distribute in violation of 21 U.S.C. § 841(a). He contends that there was insufficient

evidence to establish that the contraband was cocaine base (as opposed to some other variant of




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
cocaine). However, Jones has not shown that the factual finding was plain error in light of the expert

testimony offered at trial. See United States v. Dukes, 139 F.3d 469, 474 (5th Cir. 1998).

        None of Jones’s arguments regarding sentencing merit relief. He has not shown that

testimony of a witness who had entered into a plea bargain with the government was incredible or

insubstantial on its face. See United States v. Bermea, 30 F.3d 1539, 1552 (5th Cir. 1994). Jones

has not shown that the district court clearly erred by arrogating money found on him to his drug

trade. See United States v. Johnston, 127 F.3d 380, 403 5th Cir. 1997). Finally, Jones has not shown

that the district court’s determination that he was running a prostitution ring related to his drug trade

was clearly erroneous. See United States v. Parker, 133 F.3d 322, 329-30 (5th Cir. 1998).

        AFFIRMED.




                                                  -2-